NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 2 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 16-10455

                Plaintiff-Appellee,             D.C. No. 4:12-cr-01913-CKJ

 v.
                                                MEMORANDUM*
CHRISTIAN LOPEZ-CORRALES, a.k.a.
Raul Gomez-Ruiz,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Cindy K. Jorgenson, District Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Christian Lopez-Corrales appeals from the district court’s judgment and

challenges the 24-month sentence imposed following revocation of supervised

release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      For the first time on appeal, Lopez-Corrales contends that the district court


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
procedurally erred by (1) failing to explain adequately the sentence with reference

to specific 18 U.S.C. § 3583(e) factors, and (2) impermissibly imposing the

sentence to punish him for the underlying criminal conviction. The district court

did not plainly err. See United States v. Valencia-Barragan, 608 F.3d 1103, 1108

(9th Cir. 2010). The record demonstrates that the district court provided an

adequate explanation for the sentence and did not impose the sentence to punish

him for the criminal conviction. See United States v. Carty, 520 F.3d 984, 992-93

(9th Cir. 2008) (en banc) (district court need not “tick off” each sentencing factor);

see also United States v. Reyes-Solosa, 761 F.3d 972, 975-76 (9th Cir. 2014)

(district court may “consider the entire picture, including the sentence imposed for

the underlying crime that caused the revocation” when imposing revocation

sentence).

      The district court did not abuse its discretion by imposing a 24-month

sentence in light of the totality of the circumstances and the 18 U.S.C. § 3583(e)

factors. See United States v. Simtob, 485 F.3d 1058, 1062-63 (9th Cir. 2007).

      AFFIRMED.




                                          2                                    16-10455